Citation Nr: 1537366	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  04-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for valvular heart disease, to include as secondary to hypertension.

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to hypertension and/or valvular heart disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2005.  A transcript of that hearing is associated with the claims file.

These matters were previously before the Board in January 2006, when the Board denied the Veteran's claims.  The Veteran appealed the January 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 memorandum decision and an April 2008 order, the Court vacated the Board's January 2006 decision and remanded the case for further development.  In April 2009, December 2011, and July 2014, the Board remanded the claims for further development.  They are now returned to the Board for consideration.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise with respect to whether the Veteran's hypertension is related to his military service.

2.  The competent and probative evidence of record reflects that the Veteran's valvular heart disease is proximately due to his service-connected hypertension.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing entitlement to service connection for aortic valve heart disease have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.30, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed below, the Board has granted entitlement to service connection for hypertension and a heart disability.  As such, any error related to the duties to notify or assist or any other due process error on these claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran contends that his current hypertension first manifested during his active duty service, and that it has continued since that time.  During his September 2005 hearing before the Board, he testified that he had "upper normal" blood pressure readings during service, which culminated in a high blood pressure reading at service discharge.  He noted that he was not informed of the high blood pressure reading at discharge, and therefore did not seek treatment for high blood pressure until he became aware of it several years later.  He also testified that he believes that his current heart disability is etiologically related to his hypertension.


Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  In order to establish service connection on a secondary basis, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records do not show a diagnosis of heart disease or hypertension.  A February 1960 entrance examination shows that the Veteran's heart and vascular system were normal.  Blood pressure was reported as 118/76 while sitting, 136/68 while recumbent, and 120/70 while standing.  In a report of medical history, the Veteran denied a history of high or low blood pressure, pain or pressure in the chest, and palpitation or pounding heart.

An August 1963 separation examination indicates that the Veteran's heart and vascular system were normal.  Blood pressure readings of 120/80 while sitting, 120/80 while recumbent, and 118/90 while standing were reported.

A February 1975 private medical treatment record notes a blood pressure reading of 140/110.  Private medical treatment records from 1979 show elevated blood pressure readings and a diagnosis of hypertension.  In December 1985, cardiomegaly was reported, but no valvular heart disease was noted.  The Veteran underwent an echocardiogram in June 1989, which revealed increased aortic root dimension with enlargement of the left ventricular cavity and hypokinesis of the basilar interventricular septum.  VA treatment records note a diagnosis of rheumatic valvular disease in October 2001.  In July 2002, the Veteran underwent left heart cardiac cathertization.  In March 2003, the Veteran underwent an aortic valve replacement.  The diagnoses were aortic insufficiency with severe aortic valve regurgitation, status post previous rheumatic fever and hypertension.  Thereafter, the Veteran received a pacemaker.

There are currently several opinions of record relating to the etiology of the Veteran's hypertension and heart disease.  In favor of the Veteran's claim, an April 2005 opinion from L. Brawley, M.D., notes the elevated blood pressure reading of 118/90 at discharge.  Dr. Brawley stated that "[o]ne factor that undoubtedly contributed to [the Veteran's] coronary artery disease and the failure of his aortic valve was a long-standing history of hypertension."  In an April 2011 letter, Dr. Brawley opined that "in the absence of evidence to the contrary, it is just as likely as not that [the Veteran's] blood pressure problem date from the time of his discharge physical."  Dr. Brawley noted that the Veteran's diastolic blood pressure was elevated at service discharge, and that he was first diagnosed with hypertension in 1979 when he sought treatment at her medical facility.  She indicated that she reviewed all of the Veteran's medical records.  In an August 2015 opinion, K. Clark, R.N., opined that it is at least as likely as not that the Veteran was "prehypertensive at the time of his discharge from the military and that he developed overt hypertension at some point prior to his visit to the emergency department in 1975."  While Clark acknowledged that the in-service blood pressure readings were not diagnostic of overt hypertension, she stated that the Veteran developed hypertension in the years following service as his prehypertension was not adequately treated.  She also opined that it is at least as likely as not that the Veteran's aortic valve disease is the direct result of longstanding hypertension that originated in the form of prehypertension during active military service, but which went unrecognized and untreated.  She concluded by reiterating her opinion that the Veteran's "hypertension and hypertension-related aortic valve disease" at least as likely as not originated in service.  She indicated that she reviewed the Veteran's medical records in preparing her opinion.

There are several VA opinions which do not support a finding that the Veteran's hypertension is related to his active duty service.  In August 2010, a VA examiner opined that the Veteran's hypertension and heart conditions were not likely related to his active military service.  The examiner explained that there was no documentation of hypertension or a heart condition in the Veteran's service treatment records or in the post-service medical evidence immediately after service discharge.  The examiner also stated that the Veteran's "current hypertension is not likely related to the blood pressure reading on the August 1963 examination.  There is no consistently elevated blood pressure readings and no documentation of hypertension."  However, as the Board noted in its December 2011 remand, the absence of medical records is not necessarily detrimental to a claim for entitlement to service connection, and the VA examiner did not address all of the pertinent evidence of record, including the other blood pressure readings taken at the separation examination, the blood pressure reading of 140/110 in February 1975.  In a January 2011 opinion, the examiner reiterated the same opinion, noting that there were no "consistently elevated blood pressure readings" in the Veteran's service treatment records.  

In June 2012, the VA examiner provided another opinion, stating that the Veteran's hypertension "is not likely related" to his military service.  In support of the opinion, the examiner cited the lack of documentation of hypertension in the Veteran's service treatment records and post-service medical records immediately following discharge.  The examiner indicated that the blood pressure readings found on the separation examination were "not suggestive of [h]ypertension" and that the passage of time, age, and weight gain likely influenced the Veteran's blood pressure readings.

In October 2012, the Veteran's representative submitted medical treatise evidence which includes an internet article stating that prehypertension exists when systolic blood pressure is 120 or over or when diastolic blood pressure is 80 or over.  The article notes that prehypertension means increased risk of heart disease and stroke.

In a December 2012 opinion, the VA examiner quoted the prior opinion stated in June 2012, and did not elaborate on the opinion in light of the medical treatise evidence of record.  

A new VA opinion was obtained in August 2014.  Although the examiner acknowledged that a blood pressure reading of 120/80 is now considered prehypertension, the examiner found that the one-time diastolic reading of 90 during service did not qualify as a diagnosis of hypertension in the absence of consistently elevated blood pressure during service.  The examiner noted the blood pressure reading of 140/110 in 1975, but found that it was likely artificially elevated as a result of the eye pain for which the Veteran sought treatment.  Thus, in the absence of "documentation of hypertension" in the Veteran's service treatment records or immediately following discharge, the examiner concluded that the Veteran's hypertension was not related to his active duty service.

The Board acknowledges the opinions of the VA examiners in this case.  The crux of their opinions seems to be that the Veteran's current hypertension is not related to service because the service treatment records do not show blood pressure readings which would meet the criteria for a diagnosis of hypertension at that time.  In that regard, each of the VA examiners has relied upon the rationale that there were no consistently elevated blood pressure readings during service sufficient to find evidence of hypertension.  However, none of the VA examiners considered whether the Veteran's elevated blood pressure reading of 118/90 might have been evidence of an early manifestation of hypertension, even though it did not yet meet the diagnostic criteria for hypertension.  This is even more relevant in light of the medical treatise evidence which indicates that the blood pressure readings of 120/80 at separation are now considered prehypertension and indicate a higher risk for heart disease and stroke.  

Ultimately, in light of the medical evidence both in favor of and against the Veteran's claim for entitlement to service connection for hypertension, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's current hypertension is related to his active duty service.  The opinions in favor of the Veteran's claim, particularly the August 2015 opinion by K. Clark, provide thorough and well-reasoned findings supported by citations to the pertinent evidence in the record.  The Board finds Clark's opinion to be highly probative in this case, and affords it significant probative value.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for hypertension is warranted.

Service connection for aortic valve heart disease is also warranted in this case, as the only medical evidence of record addressing the etiology of this disorder reflects that it was caused by service-connected hypertension.  In that regard, both Dr. Brawley and Nurse Clark opined that the Veteran's aortic valve heart disease was caused by his longstanding history of hypertension, which is now service-connected.  In the absence of any evidence to the contrary, the Board concludes that service connection for aortic valve heart disease, on a secondary basis, is warranted.


ORDER

Service connection for hypertension is granted.

Service connection for aortic valve heart disease is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

The Board finds that remand is warranted for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The claims file reflects the Veteran's contention that his current psychiatric disability was caused or aggravated by his service-connected hypertension or aortic valve heart disease.  During his September 2005 hearing, the Veteran testified that he began experiencing symptoms of depression immediately after his heart surgery in 2003.  VA treatment records from that time confirm the Veteran's reports that he began reporting symptoms of depression in 2003, soon after his heart surgery.

However, there is no medical evidence in the claims file discussing the etiology of the Veteran's psychiatric disability.  As there are current diagnoses of depression, and evidence that the Veteran began experiencing depression soon after surgery for his service-connected aortic valve heart disease, a VA examination is warranted to determine whether any current psychiatric disability was caused or aggravated by his service-connected aortic valve heart disease.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA psychiatric examination to determine the etiology of all currently diagnosed psychiatric disorders.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his lay statements of record, the examiner should state whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder, to include depression, was caused or aggravated by the Veteran's service-connected hypertension and/or aortic valve heart disease.  

The examiner must specifically address the Veteran's lay statements that he developed psychiatric symptoms, later diagnosed as depression, immediately after he underwent aortic valve replacement surgery for his service-connected aortic valve heart disease in 2003.  For the purposes of this examination only, the examiner should assume that the Veteran's statements are credible.  

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


